FILED
                           NOT FOR PUBLICATION
                                                                              APR 20 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ANYSSA A. SANCHEZ, a minor;                      No.   16-55892
LORENTINA SANCHEZ, Guardian Ad
Litem of A.S., a minor,                          D.C. No.
                                                 3:14-cv-00564-GPC-PCL
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

BRAWLEY ELEMENTARY SCHOOL
DISTRICT,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                            Submitted April 10, 2018**
                               Pasadena, California

Before: BOGGS,*** BYBEE, and WATFORD, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                                                           Page 2 of 3
      The district court properly granted summary judgment to Brawley

Elementary School District on Anyssa Sanchez’s Title IX claims.

      1. The district court did not err in holding that, as presented here, the

harassment Sanchez endured was not “so severe, pervasive, and objectively

offensive that it effectively bar[red] [Sanchez’s] access to an educational

opportunity or benefit.” LaShonda D. ex rel. Davis v. Monroe Cty. Bd. of Educ.,

526 U.S. 629, 633 (1999). The only potential denial of “equal access” that

Sanchez identified was her one-day suspension and brief removal from honor roll;

she did not identify any ongoing impediment to her education, such as lowered

grades. Id. at 651–52. The only harassment she “link[ed]” to that denial was one

physical incident in which a male student briefly flicked her chest (and she kneed

him in the groin in response). Id. at 652. That one incident, standing alone, is

insufficiently “severe, pervasive, and objectively offensive” to be considered

actionable peer-to-peer harassment under Title IX.

      2. The district court also properly held that Sanchez failed to establish a

prima facie case of retaliation under Title IX. See Ollier v. Sweetwater Union High

Sch. Dist., 768 F.3d 843, 867 (9th Cir. 2014). Here, too, Sanchez alleged just one

“adverse action”: her one-day suspension and brief removal from honor roll. Id.
                                                                         Page 3 of 3
      Before the physical incident, Sanchez reported to a teacher that her friend

had been harassed. That report was a protected activity even though Sanchez was

not the “subject” of the report. Jackson v. Birmingham Bd. of Educ., 544 U.S. 167,

179 (2005). But there was no “causal link” between that report and the adverse

action because Sanchez never disputed that she was suspended and removed from

honor roll only because she kneed the male student. Ollier, 768 F.3d at 867.

      Nor was Sanchez’s kneeing of the male student itself a protected activity.

We need not decide whether physical force used to defend against a Title IX-

prohibited behavior could be protected in certain circumstances because Sanchez

did not use force here in order to defend herself. See Cruz v. Coach Stores, Inc.,

202 F.3d 560, 566–67 (2d Cir. 2000). Sanchez admitted that when she kneed the

student, she did not think that he was going to touch her again and she could have

walked away. These admissions reveal that Sanchez did not act in self-defense and

thus that her act was not a protected activity.

      AFFIRMED.